Citation Nr: 1236792	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the residuals of a cold weather injury to both ears.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which confirmed and continued a previous denial for service connection for the residuals of a cold weather injury to both ears.  

As a preliminary matter, 38 U.S.C.A. § 7105 (West 2010) establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other agency of original jurisdiction (AOJ) before a claimant may secure appellate review by the Board.  Subsection (a) of that section establishes the basic framework for the appellate process, as follows: "Appellate review will be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished as prescribed in this section."  38 U.S.C.A. § 7105(a) (West 2010); see 38 C.F.R. § 20.200 (2012) (to substantially the same effect).  

The Board is aware that the record indicates that the Veteran had previously filed an original claim of service connection for residuals of a cold weather injury to both ears in March 2001, which was denied by the RO in a November 2001 rating decision.  He filed a timely NOD with the November 2001 rating decision in March 2002.  See 38 C.F.R. §§ 20.200, 20.201.  In the March 2002 NOD, the Veteran unquestionably disputed the November 2001 rating decision which denied the claim.  

A VA Form 119, Report of Contact, dated in August 2002, indicates that the RO telephonically contacted the Veteran to discuss the issues of his appeal, and that the Veteran reportedly accepted the denial of his claim for service connection for the residuals of frostbite.  While the RO has apparently taken the Veteran's oral statement of satisfaction with his claim as a withdrawal of the claim for service connection, under the provisions of 38 C.F.R. § 20.204(a) (2002), an NOD may only be withdrawn in writing.  Moreover, only the Veteran, or, with the expressed, written consent of the Veteran, his representative, may withdraw the NOD.  However, the AOJ may not withdraw an NOD after the filing.  38 C.F.R. § 20.204(c) (2002).  

Despite the Veteran's filing a request to reopen the claim in December 2005, an SOC addressing the matter has not been issued and the November 2001 decision is not yet final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 3.160(c), 3.160(d), 20.302, 20.1103.  The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board, and the next step would be for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

However, in March 2010 the RO issued an SOC that addressed the issue of whether new and material evidence had been received to reopen the claim of service connection for cold injury to bilateral ears.  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the AOJ's determination.  With the SOC, the Veteran and the representative will be furnished information on the right to file, and time limit for filing, a Substantive Appeal; information on hearing and representation rights; and a VA Form 9, "Appeal to Board of Veterans' Appeals."  38 C.F.R. § 19.30.  

The Board finds that the March 2010 SOC, which contained a summary of the applicable laws and regulations with appropriate citations, and a discussion of how such laws and regulations affected the determination, adequately addressed the Veteran's claim for service connection for the residuals of a cold weather injury to both ears, despite also addressing the request to reopen the claim for service connection for the residuals of a cold weather injury to both ears.  In April 2010, a timely VA Form 9, as to the matter of the request to reopen the claim, was filed.  

Thus the Board will treat the March 2010 SOC as responsive to the Veteran's March 2002 NOD, and will treat the April 2010 VA Form 9 as a substantive appeal of the service connection claim.  As the Board is taking action favorable to the Veteran by remanding the claim for further evidentiary development, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein remanded at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran had a military occupational specialty (MOS) of motor transport operator for 16 years and 6 months.  

The service treatment records reveal that on a periodic Report of Medical History, in May 1989, the Veteran indicated that he had ear, nose and throat trouble.  In January 1990 he was treated for a ruptured tympanic membrane.  In December 1996, he was treated for possible cold weather injury.  He denied a history of cold weather injuries, but complained of experiencing a tingling sensation along both sides of his face, and indicated that he experienced tightness and tingling in his face for the entire morning.  Physical examination results were negative for skin findings, lesions, erythema, tenderness to palpation, and abnormality.  He was diagnosed with mild exposure injury to his face, and was assigned a temperature profile of wearing a scarf/mask, or applying Vaseline to exposed skin.  A Physical Profile of the same date shows findings of mild exposure injury.  The Veteran's assignment limitations were listed as "to wear scarves or mask or use Vaseline on exposed areas of skin while outside."  The temporary expiration date for the assignment limitations was set in March 1997.  

An emergency care and treatment note, dated in July 1999, reflects treatment for a pruritic rash on the face for 2 days, onset and etiology unknown.  The Veteran was observed to have a red linear lesion on the face in the molar area, and was diagnosed with contact dermatitis.  In April 2000, he was treated by an ear nose and throat physician assistant for recurring parotitis.  During his treatment, the Veteran indicated that he had approximately seven episodes of inflammation of the duct, usually lasting one and a half weeks if untreated.  

In VA Form 21-526, Veteran's Application for Compensation or Pension, received in March 2001, the Veteran claimed the disability of frostbite in both ears, with an onset of 1995.  He reported that he was treated for his disorder from 1995 to 2001 and Fort Leonard Wood, Montana.  

In April 2001, the Veteran underwent VA general examination, where a history was noted of cold injury to the ears, with an onset of 1994, which occurred at Fort Leonard Wood.  The Veteran indicated that he was instructing a class outside, and on rewarming, he experienced burning and swelling of the ears.  The examiner noted the Veteran was treated by a physician at that time, who did not prescribe any treatment.  During the examination, the Veteran denied having any problem with his ears, and denied treating them.  

In a VA Form 21-4138, Statement in Support of Claim, received in December 2005, the Veteran indicated that the residuals of frostbite in both of his ears have caused him to lose his job.  

Post-service treatment records from Fort Leonard Wood, Missouri, generally indicate treatment for acrochordons and nevi on his face, including biopsy.  

Although the Veteran has not been diagnosed with any residuals of frostbite in both of his ears since service, the Board finds he is competent to assert that he currently experiences numbness in his ears since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

Given the Veteran's competent and credible assertions that he has experienced residuals of frostbite in both of his ears since his service, along with service treatment records showing treatment for a mild exposure injury to his face, the Board finds that a VA examination is warranted to address the nature and etiology of his claimed residuals of frostbite in both of his ears, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board reviewed the Virtual VA electronic records as well and found no treatment records in the Veteran's electronic record.  Hence, ongoing treatment records should also be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed residuals of a cold weather injury to both ears.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.  The records sought must further include all relevant VA records of treatment for his claimed residuals of a cold weather injury to both ears.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.  

2. After securing any VA or private treatment records, RO/AMC must arrange for a VA examination with the appropriate clinician for the Veteran's claimed residuals of a cold weather injury to both ears.  The purpose of this examination is to determine whether the Veteran currently experiences any residuals of a cold weather injury to both ears that are related to his military service.  

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  

(b) The examiner must take a full history from the Veteran.  If deemed appropriate by the examiner, the examiner should state whether there is a clinical basis or bases (i.e., non-subjective report) to support or doubt the Veteran's contentions, with a fully reasoned explanation for any such finding.  

(c) Although the examiner must review all evidence of record, his or her attention is called to the following:

* A December 1996 service treatment records showing a diagnosis of mild exposure injury to the Veteran's face, for which he was assigned a temperature profile of wearing a scarf/mask, or applying Vaseline to exposed skin.  

* A July 1999 emergency care and treatment note reflecting treatment for a pruritic rash on the face for 2 days, onset and etiology unknown.  

* An April 2000 service treatment record showing treatment by an ear nose and throat physician assistant for recurring parotitis.  

* A March 2001 VA Form 21-526, showing the Veteran claimed the disability of frostbite in both ears, with an onset of 1995, and showing that he reported that he was treated for his disorder from 1995 to 2001 and Fort Leonard Wood, Montana.  

* An April 2001 VA general examination report showing that the Veteran denied having any problems with his ears at the time and denied treating them.  

* A December 2005 VA Form 21-4138, Statement in Support of Claim, reflecting the Veteran's assertion that the residuals of frostbite in both of his ears have caused him to lose his job.  

* Post-service treatment records from Fort Leonard Wood, Missouri, generally indicating treatment for acrochordons and nevi on the face.  

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

(e) The examiner must identify any residuals of a cold weather injury to both ears and related pathology.  

(f) After reviewing the pertinent clinical and lay statements identified in the claims file, the examiner must provide a medical opinion as to the likelihood that any diagnosed residuals of a cold weather injury to both ears that are due to an incident or injury of the Veteran's military service.  

(g) The examiner is advised that the courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: 

Whether, the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted and the results; whether a comprehensive review of the claims folder and other medical and factual evidence was considered, including other medical opinions; the conclusions reached and whether they are based on the state of medical knowledge.  

The examiner is also advised that by law, the mere statement that the claims folder was reviewed, and the examiner has expertise, is not sufficient to find that the examination is sufficient.  

3. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's service connection claim.  If the benefit sought is not granted, issue a supplemental SOC (SSOC) and allow the Veteran an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


